IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 74,219


EX PARTE LARRY RICHARD QUEEN, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS 
FROM BRAZORIA COUNTY


 Per curiam.

 OPINION ON STATE'S MOTION FOR REHEARING


	Applicant was convicted of the offense of indecency with a child, and punishment was
assessed at two years of confinement.  No direct appeal was filed.  Applicant subsequently
filed this application for a writ of habeas corpus pursuant to Tex. Code Crim. Proc. art.
11.07, contending that he was denied his right to a meaningful appeal when his counsel failed
to timely file notice of appeal after being requested to do so.  We granted relief after noting
that the trial court had entered findings of fact and conclusions of law that counsel rendered
ineffective assistance on appeal.
	The State then filed a motion for rehearing, indicating that the trial court had entered
a previous set of findings and conclusions that counsel rendered effective assistance of
counsel.  The State sought an abatement of the cause and a remand to the trial court for a
third set of findings.  We granted the State's motion for rehearing.
	We find that our decision to grant rehearing was improvident, and we dismiss the
State's Motion for Rehearing.  
	Applicant has, furthermore, now discharged his sentence.  Should he nevertheless
wish to appeal, notice of appeal must be given within thirty days after the mandate of this
Court has issued.  
 

DELIVERED: March 8, 2006
DO NOT PUBLISH